The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Applicant’s amendments and remarks filed 8/1/22 are acknowledged. Claims 1 and 3 – 20 have been amended. Claims 1 – 20 are pending.

Response to Amendments / Arguments
Applicant's amendments have obviated the previously raised claim rejections under 35 USC 102 based on Simard and necessitated new rejections under 35 USC 103.
Applicant's arguments regarding the amended claims versus the previously raised claim rejections under 35 USC 103 have been fully considered but they are moot in view of the new grounds of rejections, as necessitated by Applicant’s amendments. Specifically, the new limitations in independent claims 1, 8, and 13 define a doping profile shaped as a super-linear curve having two separate portions.  While the teachings of Simard are not limited to any particular shape of the doping profile and generally cover any shape of the doping profile as a suitable/workable design choice, the Examiner applies the reference by Cho et al (US 10,866,440 B1) which has previously been cited as pertinent prior art and lists a plurality of suitable/workable material choices for dopants. They can be used to create a composite doping profile comprising multiple exponential profiles, as a matter of suitable/workable design choice. In combination with the other prior art of record, teaches expressly or renders obvious all of the limitations recited by the amended claims, as detailed below.
Applicant's arguments regarding the amended claims versus the previously raised claim rejections under 35 USC 103 have been fully considered but they are merely a conclusionary statement/assertion (“Applicant disagrees with the 35 USC 102 and 103 rejections and asserts the claims as previously presented were not taught or disclosed by the art of record” on p. 7 of the Remarks) and are not supported by any rationale, let alone a persuasive argument with an explanation for why a super-linear doping profile with two separate portions would be outside the doctrine of obvious design choices. 
Independent claims 1, 8, and 13 are rejected as provided below, and so are the dependent claims for which Applicant does not provide any additional substantial arguments and which therefore stand or fall together with the respective independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 –20 are rejected under 35 U.S.C. 103 as being unpatentable over Delisle-Simard et al (US 2020/0124883 A1, hereinafter Simard) in view of Cho et al (US 10,866,440 B1).
Regarding claims 1 and 2, Simard discloses (Figs. 2, 3, and 6 – 11; para. 0009, 0010, and 0050 – 0122) a method of forming an electro-optical modulator (“… a silicon-based modulator with an optimized lateral profile is formed by a process including the steps of” at para. 0009), the method comprising: 
defining (e.g., by etching) a waveguide 1,2,3 (with a ridge shape, as shown in Figs. 1 and 2) having a core region 1 (a thicker portion 1 flanked/surrounded by etched/thinner slab portions 2; “Such a waveguide is formed by providing a thick silicon waveguide core region (200 to 250 nm thick, for example) surrounded by a thin slab (around 100 nm thick, for example)” at para. 0003; “the etching of the silicon layers (which defines the waveguide)” at para. 0159);
implanting dopants into a contact region 3 (making electrical contacts with electrodes, as shown in Figs. 1 and 2) of the waveguide 1,2,3 at step S1 in Fig. 3 (to form heavily/strongly doped regions P++,N++; “In a first step S1, a first strong implantation is performed in the electrode regions 3” at para. 0081; “During fabrication, doping is achieved by bombarding the surface of the silicon with dopant ions. As in many steps of CMOS fabrication, this implantation is done only at certain locations by using a mask” at para. 0076); and 
diffusing the dopants laterally toward the core region 1 by annealing the waveguide 1,2,3 at step s2 in Fig. 3 (“In a second step S2, a long annealing is performed to both activate and diffuse the ions of the first step implantation” at para. 0082; “performing a long annealing process to both activate and diffuse ions in the first electrical contact region and the second electrical contact region” at para. 0009); and
creating a doping profile N(x) from the contact region 3 to the core region 1 (“doping profile N(x)” illustrated in the bottom portion of Fig. 2 and having values from Nmax in the contact region 3 to Nmin in the core region 1). 
As for a particular shape of the doping profile, Simard provides (Fig. 6; para. 0090 – 0096) a flowchart of an optimization process for the doping profile, the process taking into account a trade-off between electrical resistance of the slab regions 2,3 and optical loss (OL) caused by the dopants, as shown in Figs. Both electrical resistance R and optical loss OL depend on a variety of parameters defining the modulator, including particular heights and widths of the core region 1 and the slabs 2,3; a wavelength of operation; a particular material used for making the modulator; a longitudinal distribution of the dopants, etc. Simard provides examples of particular doping profile shapes computed under different conditions (Figs. 9 and 13A), including an exponential doping profile that exponentially decreases in a lateral (width) direction towards the core region 1 (“A doping value in one or more of the first lateral doping profile and the second lateral doping profile can increase exponentially as a function of distance from the wavelength core” at para. 0008, emphasis added; also para. 0006, 0075, and 0098). An exponential doping profile is a non-linear profile and can be expressed as a polynomial expression having terms higher than a linear term. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the method of Simard can be used to form a wide variety of doping profiles, including nonlinear profiles having higher-order terms, such as a super-linear curve, as a matter of suitable/workable design/shape choices for the doping profile that can provide an optimum trade-off between electrical resistance and optical loss for a specific requirements of a particular practical application of the modulator.  
Simard produces an exponential doping profile by doping/implantation and subsequent annealing (“… doping is achieved by bombarding the surface of the silicon with dopant ions” at para. 0007, “The annealing process not only activates the dopants but also allows them to diffuse in their vicinity. This diffusion causes a blurring of the initial dopant distribution both in depth and laterally away from the mask edge” at para. 0078; also para. 0009, 0077, and 0122). While Simard does not state that a variety of suitable/workable material choices for dopant ions exists, Cho discloses (e.g., Figs. 3A – 3D and 5; 6:7 – 13:19) a method of forming an electro-optical modulator having a similar structure as that in Simard, the method comprising: 
defining (e.g., by etching) a waveguide WG 510,520,530,540,550,560 (with a ridge shape, as shown in Fig. 5) having a core region 530,560 (a thicker portion OCR1,OCR2 flanked/surrounded by etched/thinner slab portions); and
implanting dopants into a contact region 510,540 (making electrical contacts with electrodes C, as shown in Fig. 5) of the waveguide 1 WG 510,520,530,540,550,560 (7:42 – 8:6). 
Cho states that “… the p-type dopants includes [sic], for example, boron, BF2, or the like. On the other hand, the n-type dopants includes [sic], for example, phosphorus, arsenic, or the like” (7:14 – 17). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the method of Simard can use two or more dopants, including materials choices listed by Cho, as a matter of suitable/workable material choices. Each dopant would produce an exponential doping profile with a (different) diffusion depth specific to the dopant. An overall diffusion profile would be a super-linear curve having at least two separate portions (for two or more dopants), each portion exponentially decreasing in a lateral direction towards the core region.
As a further relevant comment, it is also noted that it has been held by courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See In re Dailey, 149 USPQ 47 (CCPA 1976). In this case, selecting the claimed particular profile shape (a super-linear curve with two separate portions) would have flown naturally to one of ordinary skill in the art as necessitated by the particular requirements of a given application (MPEP 2144 Supporting a Rejection Under 35 U.S.C. 103 [R-07.2015]; Section IV. CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS).
In light of the foregoing analysis, the Simard – Cho combination teaches expressly or renders obvious all of the recited limitations.
To sum up the applied prior art, Simard teaches expressly or renders obvious all of the recited step limitations, except for illustrating all suitable/workable shapes of the doping profile. While the teachings of Simard are not limited to any particular shape of the doping profile and generally cover any shape of the doping profile as a suitable/workable design choice, Cho lists a plurality of suitable/workable material choices for dopants. They can be used to create a composite doping profile comprising multiple exponential profiles and define separate portions of a composite super-linear doping profile. 
Regarding claim 8, the teachings of Simard and Cho combine (see the arguments and motivation for combining as applied to claim 1 above) to teach expressly or render obvious all of the recited limitations, as detailed above for claims 1. Specifically, the Simard – Cho combination contemplates (Figs. 2, 3, and 6 – 11; para. 0009, 0010, and 0050 – 0122 of Simard) a method of forming a doped optical waveguide 1,2,3 (“a waveguide core that is a PN junction region; a first transition zone that is a P-side region adjacent to the waveguide core, the first transition zone has a first longitudinal doping profile” at para. 0010), the method comprising: 
implanting n-type and p-type dopants into respective first and second contact regions 3 (left and right regions 3 which make electrical contacts with electrodes, as shown in Figs. 1 and 2) of the optical waveguide 1,2,3 at step S1 in Fig. 3 (to form heavily/strongly doped regions P++,N++; “In a first step S1, a first strong implantation is performed in the electrode regions 3” at para. 0081; “During fabrication, doping is achieved by bombarding the surface of the silicon with dopant ions. As in many steps of CMOS fabrication, this implantation is done only at certain locations by using a mask” at para. 0076); 
annealing the optical waveguide 1,2,3 to induce lateral diffusion of the n-type and p-type dopants (para. 0005; Figs. 1 and 2 of Simard; “… the p-type dopants includes [sic], for example, boron, BF2, or the like. On the other hand, the n-type dopants includes [sic], for example, phosphorus, arsenic, or the like” at 7:14 – 17 of Cho) toward a center of the optical waveguide 1,2,3 at step s2 in Fig. 3 and thereby define a graded doping concentration profile (N(x) is shown in Fig. 2; “In a second step S2, a long annealing is performed to both activate and diffuse the ions of the first step implantation” at para. 0082; “performing a long annealing process to both activate and diffuse ions in the first electrical contact region and the second electrical contact region” at para. 0009); and 
creating a doping profile from the first contact region (left 3) to the center, and a doping profile from the second contact region (right 3) to the center, 
wherein each doping profile is a super-linear curve (exponential curve; para. 0006, 0008, 0075, and 0098 of Simard) having two separate portions (corresponding to at least two dopants for each of the p-doped regions and n-doped regions), and 
wherein each portion exponentially decreases in a lateral direction towards the center.
 
Regarding claims 3 and 9, as detailed above for claim 1, the Simard – Cho combination considers that diffusing the dopants laterally toward the core region 1 causes the creating the doping profile N(x) from the contact region 3 to the core region 1 (Fig. 2; e.g., “The annealing process not only activates the dopants but also allows them to diffuse in their vicinity. This diffusion causes a blurring of the initial dopant distribution both in depth and laterally away from the mask edge” at para. 0078; also para. 0009, 0077, and 0122 of Simard). 
Regarding claims 6 and 12, the Simard – Cho combination considers, as a matter of a particular suitable/workable design choice, that each portion of the super-linear curve (a sum of two exponential curves for two dopants, each dopant producing an exponential doping profile) is a separate exponential curve (corresponding to one of the two dopants). 
Regarding claims 13 and 14, Simard teaches expressly or renders obvious all of the recited limitations, as detailed above for claims 1, 3, and 6.
Regarding claims 4, 5, 10, 11, 15, and 16, Simard at the very least renders obvious that the doping profile can be approximated by a super-linear curve. An optimization of the doping profile for a particular application and finding profile parameters (the profile slope with determines the decrease/decay rate of dopant concentration, etc) would be well within the ordinary skill in the art. 
It is also noted that (i) a particular set of optimum profile parameters depedns on a particular application (e.g., particular heights and widths of the core region 1 and the slabs 2,3; a wavelength of operation; a particular material used for making the modulator; a longitudinal distribution of the dopants, etc); that (ii) the instant application does not provide any criticality for the exact values of the recited parameters; that (iii) it has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233); and that (iv) "A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective." In re Applied Materials', Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). It is well settled that it would have been obvious for an artisan with ordinary skill to develop workable or even optimum ranges for result-effective parameters. In re Boesch, 617 F.2d 272, 276 (CCPA 1980); see also In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990). In this regard, Simard certainly recognizes a doping profile (its shape, as defined by its parameters) as a result-effective parameter.
Regarding claims 7, 17, and 18, the teachings of Simard and Cho combine (see the arguments and motivation for combining as applied to claim 1 above) to teach expressly or render obvious all of the recited limitations, as detailed above for claims 1. Specifically, the Simard – Cho combination considers, as a matter of a particular suitable/workable design choice, that each portion of the super-linear curve (a sum of two exponential curves for two dopants, each dopant producing an exponential doping profile) is a separate exponential curve (corresponding to one of the two dopants). Further, Simard provides (Fig. 6; para. 0090 – 0096) a flowchart of an optimization process for the doping profile, the process taking into account a trade-off between electrical resistance R of the slab regions 2,3 and optical loss OL caused by the dopants, as shown in Figs. Both electrical resistance and optical loss depend on a variety of parameters defining the modulator, including particular heights and widths of the core region 1 and the slabs 2,3; a wavelength of operation; a particular material used for making the modulator; a longitudinal distribution of the dopants, etc. Simard provides (e.g., the right lower graph in Fig. 9) examples of doping profiles computed under different conditions (different combinations of electrical resistance R and optical loss OL) and having, as a result of the parameter changes, different rates/slopes of decay/decrease in the lateral direction going from the contact regions 3 (on the right, at positions about 1,000 nm or greater) to the core region 1 (at the center, i.e., at zero). It would be obvious to a person of ordinary skill in the art, and well within it, to properly optimize the rate/slope of decay/decrease of the doping profile (for both p-doping and n-doping on the opposite sides of the core region 1) in the lateral direction for a particular practical application, by using an optimization process/routine taught by Simard. 
It is also noted that (i) a particular set of optimum profile parameters depends on a particular application (e.g., particular heights and widths of the core region 1 and the slabs 2,3; a wavelength of operation; a particular material used for making the modulator; a longitudinal distribution of the dopants, etc); that (ii) the instant application does not provide any criticality for the exact values of the recited parameters; that (iii) it has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233); and that (iv) "A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective." In re Applied Materials', Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). It is well settled that it would have been obvious for an artisan with ordinary skill to develop workable or even optimum ranges for result-effective parameters. In re Boesch, 617 F.2d 272, 276 (CCPA 1980); see also In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990). In this regard, Simard certainly recognizes a doping profile (including its shape and slope thereof, as defined by its parameters) as a result-effective parameter.
Regarding claims 19 and 20, Simard teaches expressly or renders obvious all of the recited limitations, as detailed above for claims 6, 8, and 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896